DETAILED ACTION
This communication is in responsive to Application 16/756007 filed on 14/04/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-10 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) US 2014/0325072 A1 in view of Zhu et al. (hereinafter Zhu) US 2016/0191219 A1. 

Regarding Claim 1, Zhang teaches a node control device comprising one or more memories storing instructions and one or more processors (¶0011; the described techniques may in some embodiments be used to predict and manage execution-related capacity that is used by a group of computing nodes that act as Web servers for one or more Web sites, such as to predict an amount of Web traffic that will be handled by that computing node group (e.g., based on remote client requests for Web pages of a Web site or of a portion thereof, or for other types of functionality provided by a Web site)) configured to execute the instructions to: 
forecast traffic passing through a communication node (Fig. 5, 6 & related paragraphs e.g. ¶0089 or Fig. 6 step 600 prediction manager routine 600 that generate new prediction information for a computing node); 
determine a usage schedule of a computation processing resource on the communication node in order to process the forecast traffic (Fig. 6, 7 & related paragraphs e.g. ¶0090-¶0095; determining prediction usage at one or more future times of interest. For example, capacity usage may have been growing at a moderate steady rate recently, such that some or all of the generated predicted future capacity usage values may correspond to such a moderate steady rate--however, if a planned future event is likely to significant increase or decrease the capacity usage, at least some generated predicted future capacity usage values for related future times may be modified to reflect that event); 
and sell a remaining vacant computation processing resource acquired by excluding a computation processing resource determined to be used from a total computation processing resource possessed by the communication node (Fig. 6 & related paragraphs e.g. ¶0096 determines if alternative capacity modification that is allowable or not which implies that remaining computation resources are determined and altered “sell” excluding the predict values of Fig. 6. ¶0064; associates a price/fees with processing units. Moreover, see ¶0021; while in other embodiments and situations, the execution capacity management system may identify and perform an alternative dynamic modification that provides an altered amount of program execution capacity that is different from the current amount and from the requested amount. As one example, if the requested amount of program execution capacity for a dynamic 
sell…” in the above limitation with respect to resources. However, this limitation is suggested from ¶0064; associates a price/fees with processing units. Despite that, Examiner cites to Zhu for support. 
	Zhu teaches “…sell…” in the above limitation with respect to resources (¶0030; The user may return (e.g., sell or de-allocate) an amount of unused spectrum to the carrier, and the carrier creates and manages a resource pool to gather unused spectrum from users. When the user's traffic increases, the user may obtain (e.g., purchase) additional spectrum from the carrier's resource pool and/or upgrade the user's optical channel to an optical channel having a higher line rate).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Zhu into the system of Zhang in order to allow users to reserve one or more computer resources (abstract). Utilizing such teachings enable the system to obtain or purchase additional resources from a resource pool or upgrade the user’s resources (abstract). 

Regarding Claim 2, Zhang in view of Zhu teaches the node control device according to claim 1, wherein the one or more processors configured to execute the instructions to determine, when the vacant computation processing resource is purchased from a user device, a usage schedule of the computation processing resource based on an instruction from the user device (Fig. 6 & related paragraphs e.g. ¶0096 if it is then determined in block 745 that such a manual authorization was received from the user (e.g., within a specified period of time), the routine continues to block 785 to provide an indication to the requester of the now-authorized original 

Regarding Claim 3, Zhang in view of Zhu teaches the node control device according claim 1, wherein the one or more processors configured to execute the instructions to modify a usage schedule of the computation processing resource according to a load situation of the communication node (¶0024 e.g. Such automated triggers may have various uses (e.g., to reactively increase the program execution capacity of a group of computing nodes to accommodate a temporary increase in the computing load for the computing node group; to proactively increase or decrease the program execution capacity of a group of computing nodes to accommodate an expected upcoming need for additional program execution capacity and/or an expected upcoming lack of need for existing program execution capacity, such as based on trends over time in particular performance characteristics and/or historical data indicating recurring patterns of program execution capacity use; etc.) also see Fig. 7 and related paragraphs e.g. step 720).

Regarding Claim 4, Zhang in view of Zhu teaches the node control device according to claim 1, wherein the communication node constitutes a base station, together with one or more wireless communication devices that wirelessly communicate with a user device, and the one or more processors configured to execute the instructions to determine validation or invalidation of each wireless communication device constituting the base station (The base station is obvious in view of ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available. Also see Fig. 8 and related paragraphs).

Regarding Claim 5, Zhang in view of Zhu teaches the node control device according to claim 4, wherein the one or more processors configured to execute the instructions to determine at least one of an amount and a type of a computation processing resource to be used of the communication node, and a usage time of the 

Regarding Claim 6, Zhang in view of Zhu teaches the node control device according to claim 4, wherein the one or more processors configured to execute the instructions to modify a configuration of the base station according to a load situation of the communication node (¶0024 e.g. Such automated triggers may have various uses (e.g., to reactively increase the program execution capacity of a group of computing nodes to accommodate a temporary increase in the computing load for the computing node group; to proactively increase or decrease the program execution capacity of a group of computing nodes to accommodate an expected upcoming need for additional program execution capacity and/or an expected upcoming lack of need for existing program execution capacity, such as based on trends over time in particular performance characteristics and/or historical data indicating recurring patterns of program execution capacity use; etc.) also see Fig. 7 and related paragraphs e.g. step 720. The base station is obvious in view of ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the 

Regarding Claim 7, Zhang in view of Zhu teaches the node control device according to claim 1, wherein the communication node executes baseband processing by using the computation processing resource (baseband processing or a chip is implied from ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available).

Regarding Claim 8, Zhang in view of Zhu teaches the computation processing system comprising: the node control device according to claim 1 (see claim 1 above. Also see Fig. 8 and related paragraphs. Also see ¶0072 e.g. a computing node or other 

Claims 9-10 are substantially similar to claim 1, thus the same rationale applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455